Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 01/15/2021.


Examiner’s Statement of Reasons for Allowance
3.       Claims 1-8 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Referring to claim 1, the prior art searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claim 1.  

The prior art of Miyahara (US PG. Pub. 2015/0138583 A1) teaches In Fig. 4, Sect. [0077]-[0078], An Equation (3), the term "replacement guide default value (operating mode after change).times.(100-degree of wear)+100" is the consumed amount in the operating mode 2, and is a conversion value to the degree of wear in the 
operating mode 1 after the change.  Further, in Equation (3), the term "100-degree of wear" shows the remaining degree of wear in the operating mode 1 after the change. The remaining number of printing sheets is obtained by dividing the remaining degree of 
	
	Additionally, the prior art of Kaufman (US PAT. No. 9,573,807 B1) discloses in Col. 5 lines 27-45, a supply routing label module 18 in the AN MPS AIS tool which 
produces supply routing labels 50 for replacement parts according to a supply correlation logic 52.  In addition to linking a postal shipping address 54 to a 
particular user or various document output devices, the ID preferably stores 
and links device location identifiers 56a and asset identifier numbers 56b with 
each one of the document output devices.  These device locations and asset 
numbers are used for routing supply labels that can be fixed to the replenishment supply.  The shipping address for a given user may be used for multiple document output devices, such as when supplies are sent to a central mail room.  In this type of situation, the routing supply label improves the efficiency and timeliness of the internal routing of the supplies to the particular document output device.  When a user has multiple shipping addresses, the supply correlation logic identifies the supplies according to the shipping address as well as the user account throughout the entire shipping process.


	“one or more stock manager server apparatuses physically distant from the image forming apparatus; and
	an ordering server apparatus physically distant from the image forming apparatus and the one or more stock manager server apparatuses, and communicatively connected to the image forming apparatus and the one or more stock manager server apparatuses via a network;
	the ordering server apparatus being configured to send communication to one of the one or more stock manager server apparatuses depending on a remaining amount of the consumable product in use in the image forming apparatus,
	each of the one or more stock manager server apparatuses being used by a distributor that distributes the consumable product, and being configured to receive the communication from the ordering server apparatus and manage stock of the consumable product,
	each location of the one or more stock manager server apparatuses being different from each other and unknown by the image forming apparatus,
	each distance to each of the one or more stock manager server apparatuses from the image forming apparatus being different from each other and unknown by the image forming apparatus, 
	the image forming apparatus being configured to 
send remaining amount information to the ordering server apparatus, the remaining amount information indicating a remaining amount of a consumable product in use in the image forming apparatus, 
	the ordering server apparatus being configured to 
		receive the remaining amount information from the image forming apparatus, 
		determine to order a consumable product to be used in the image forming apparatus on a basis of the remaining amount information, 
		obtain image forming apparatus location information, the image forming apparatus location information indicating location information of the image forming apparatus, 
		obtain stock manager server location information, the stock manager server location information indicating location information of each of the one or more stock manager server apparatuses, 
		determine, on a basis of the image forming apparatus location information and the stock manager server location information, one stock manager server apparatus having a smallest distance from the image forming apparatus, and 
		send, to the determined stock manager server apparatus, an order request to order the consumable product.”, since the references fail determine the physical location distances between an image forming device and additional system units currently being used in a network, wherein, each unit distance is different from the next unit and unknown to the image forming apparatus in order to determine which unit  
	
	Therefore, whether taken individually or in combination, the prior arts of Miyahara in view of Kaufman fails to explicitly teach the claimed limitation(s) as required by the independent claim 1.

Referring to claim 7, the prior art searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claim 7.  

The prior art of Miyahara (US PG. Pub. 2015/0138583 A1) teaches In Fig. 4, Sect. [0077]-[0078], An Equation (3), the term "replacement guide default value (operating mode after change).times.(100-degree of wear)+100" is the consumed amount in the operating mode 2, and is a conversion value to the degree of wear in the 
operating mode 1 after the change.  Further, in Equation (3), the term "100-degree of wear" shows the remaining degree of wear in the operating mode 1 after the change. The remaining number of printing sheets is obtained by dividing the remaining degree of wear by 100 and multiplying the obtained value by the replacement guide default value (current operating mode).  Further, by adding thereto the total counter that represents the number of sheets having been printed up to the current time, the number of printing sheets when the degree of wear is 100% is obtained, and this value serves as a replacement guide value of the part in the relevant operating mode.

	Additionally, the prior art of Kaufman (US PAT. No. 9,573,807 B1) discloses in Col. 5 lines 27-45, a supply routing label module 18 in the AN MPS AIS tool which 
produces supply routing labels 50 for replacement parts according to a supply correlation logic 52.  In addition to linking a postal shipping address 54 to a 
particular user or various document output devices, the ID preferably stores 
and links device location identifiers 56a and asset identifier numbers 56b with 
each one of the document output devices.  These device locations and asset 
numbers are used for routing supply labels that can be fixed to the replenishment supply.  The shipping address for a given user may be used for multiple document output devices, such as when supplies are sent to a central mail room.  In this type of situation, the routing supply label improves the efficiency and timeliness of the internal routing of the supplies to the particular document output device.  When a user has multiple shipping addresses, the supply correlation logic identifies the supplies according to the shipping address as well as the user account throughout the entire shipping process.

In particular, the applied references of Miyahara in view of Kaufman fails to disclose and would not have rendered obvious the following limitations of independent claim 7:
	“the ordering server apparatus being configured to send communication to one of
the one or more stock manager server apparatuses depending on a remaining amount of the consumable product in use in the image forming apparatus,
each of the one or more stock manager server apparatuses being used by a distributor that distributes the consumable product, and being configured to receive the
communication from the ordering server apparatus and manage stock of the consumable product,
	each location of the one or more stock manager server apparatuses being different from each other and unknown by the image forming apparatus,

	each distance to each of the one or more stock manager server apparatuses from the image forming apparatus being different from each other and unknown by the image forming apparatus,
	the ordering server apparatus comprising: 
	a controller circuit configured to
		receive remaining amount information from the image forming apparatus, the remaining amount information indicating a remaining amount of the consumable product in use in the image forming apparatus,
		determine to order a consumable product to be used in the image forming apparatus on a basis of the remaining amount information,
		obtain image forming apparatus location information, the image forming apparatus location information indicating location information of the image forming apparatus,
		obtain stock manager server location information, the stock manager server location information indicating location information of each of the one or more stock manager server apparatuses,
determine, on a basis of the image forming apparatus location information and the stock manager server location information, one stock manager server apparatus having a smallest distance from the image forming apparatus, and
		send, to the determined stock manager server apparatus, an order request to order the consumable product.”, since the references fail determine the physical location distances between an image forming device and additional system units currently being used in a network, wherein, each unit distance is different from the next unit and unknown to the image forming apparatus in order to determine which unit  is closest in range in order to deliver fastest and easiest consumable replenishment by part replacement.

	Therefore, whether taken individually or in combination, the prior arts of Miyahara in view of Kaufman fails to explicitly teach the claimed limitation(s) as required by the independent claim 7.

Referring to claim 8, the prior art searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claim 8.  

The prior art of Miyahara (US PG. Pub. 2015/0138583 A1) teaches In Fig. 4, Sect. [0077]-[0078], An Equation (3), the term "replacement guide default value (operating mode after change).times.(100-degree of wear)+100" is the consumed amount in the operating mode 2, and is a conversion value to the degree of wear in the 

	
	Additionally, the prior art of Kaufman (US PAT. No. 9,573,807 B1) discloses in Col. 5 lines 27-45, a supply routing label module 18 in the AN MPS AIS tool which 
produces supply routing labels 50 for replacement parts according to a supply correlation logic 52.  In addition to linking a postal shipping address 54 to a 
particular user or various document output devices, the ID preferably stores 
and links device location identifiers 56a and asset identifier numbers 56b with 
each one of the document output devices.  These device locations and asset 
numbers are used for routing supply labels that can be fixed to the replenishment supply.  The shipping address for a given user may be used for multiple document output devices, such as when supplies are sent to a central mail room.  In this type of situation, the routing supply label improves the efficiency and timeliness of the internal routing of the supplies to the particular document output device.  When a user has multiple shipping addresses, the supply correlation logic identifies the supplies 

In particular, the applied references of Miyahara in view of Kaufman fails to disclose and would not have rendered obvious the following limitations of independent claim 8:
	“the ordering server apparatus being configured to send communication to one of
the one or more stock manager server apparatuses depending on a remaining amount of the consumable product in use in the image forming apparatus,
	each of the one or more stock manager server apparatuses being used by a distributor that distributes the consumable product, and being configured to receive the
communication from the ordering server apparatus and manage stock of the consumable product,
	each location of the one or more stock manager server apparatuses being different from each other and unknown by the image forming apparatus,
	each distance to each of the one or more stock manager server apparatuses from the image forming apparatus being different from each other and unknown by the image forming apparatus,
	the information processing program causing the controller circuit of the ordering server apparatus to 
		receive remaining amount information from the image forming apparatus, the remaining amount information indicating a remaining amount of the consumable product in use in the image forming apparatus,
determine to order a consumable product to be used in the image forming apparatus on a basis of the remaining amount information,
		obtain image forming apparatus location information, the image forming apparatus location information indicating location information of the image forming apparatus,
		obtain stock manager server location information, the stock manager server location information indicating location information of each of the one or more stock manager server apparatuses,
		determine, on a basis of the image forming apparatus location information and the stock manager server location information, one stock manager server apparatus having a smallest distance from the image forming apparatus, and
		send, to the determined stock manager server apparatus, an order request to order the consumable product.”, since the references fail determine the physical location distances between an image forming device and additional system units currently being used in a network, wherein, each unit distance is different from the next unit and unknown to the image forming apparatus in order to determine which unit  is closest in range in order to deliver fastest and easiest consumable replenishment by part replacement.

	Therefore, whether taken individually or in combination, the prior arts of Miyahara in view of Kaufman fails to explicitly teach the claimed limitation(s) as required by the independent claim 8.



6.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl Dottin whose telephone number is (571)270-5471.  The examiner can normally be reached on Monday through Thursday   9:30AM – 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/DARRYL V DOTTIN/
Examiner, Art Unit 2677

/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677